Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This office is made Final. Claims 1, 6, 8-10, 12-14, 18, 20, and 24 are pending.

Status of Claims 
Applicant’s amendment date 07/05/2022, amending claim 1, 10, 12-13, 18, 20, and 24. 

Response to Amendment
The previously pending rejection under 35 USC 101, will be maintained. The 101 rejection is updated in light of the amendments. 
With regard to the rejection under 35 USC 103 – No art rejections has been put forth in the rejection on claims 1, 6, 8-10, 12-14, and 18 for the reason found in the “Allowable Subject Matter” section found below. 




Response to Argument 
Applicant’s argument received on date 7/05/2022 have been fully considered, but they are not persuasive, moreover, any new grounds of rejection have been necessitated by applicant’s amendments to the claims. 
Response to Argument under 35 USC 101: 
Applicants argue (pages 16-17 of the remarks): 
each of claims 1, 10, and 20 now recite, inter alia, "causing the customer device to arrange, on a user interface output by the customer device, a listing of the plurality of vendors based on relative values of the respective predicted interaction metric." In other words, the machine learning model (a support vector machine in claim 1 and cluster-based machine learning in claims 10 and 20) generates "predicted interaction metric[s]," which are then used by the customer device to arrange a listing of the plurality of vendors.
These features thus clarify the practical application recited in these claims. Further, such features cannot be performed solely in the mind, and cannot be considered mere methods of organizing human activity. Accordingly, Applicant respectfully requests withdrawal of the Section 101 rejection of claims 1, 10, and 20, as well as the claims depending therefrom.-17- 
Examiner respectfully disagree: 
With regard to an abstract idea, Independent Claims the claim, when “taken as a whole,” are directed to the abstract idea and substantially recite the limitations: A computer-implemented method, including: determining a vendor interaction preference profile of a customer by: including one or more vendor reviews authored by the customer; a first content analysis on the one or more vendor reviews to associate at least one of the one or more vendor reviews with at least one quality in a predetermined set of qualities, the predetermined set of qualities including two or more of a transaction speed, a level of human interaction, a level of haggling, a level of detail in negotiations, a level of vendor friendliness, a level of formality in negotiations, an amount of technology used in interactions, an involvement of a particular type of employee, or involvement of a particular employee; a first sentiment analysis  on the at least one vendor review associated with the at least one quality to determine a respective customer preference index value for each quality in the predetermined set of qualities; and based on the first sentiment analysis , determining a respective preference weight value of the customer for each quality of the predetermined set of qualities such that the vendor interaction preference profile of the customer includes a -2-Application No.: 16/890,371Attorney Docket No.: 00212-0122-00000respective customer preference index value and a respective preference weight value for each quality in the predetermined set of qualities;  a request from a customer associated with the customer, the request including transaction criteria for purchase of an item; identifying a plurality of vendors that satisfy at least a portion of the transaction criteria; comparing the vendor interaction preference profile of the customer with a respective interaction profile of each of the plurality of vendors, wherein: the interaction profile of each vendor includes a respective interaction index value for each quality in the predetermined set of qualities; and the comparing includes, for each quality of the predetermined set of qualities: determining a respective difference between the respective customer preference index value and the respective interaction index value; and determining a respective weighted difference by applying the respective preference weight value of the customer to the determined respective difference;  determining a respective predicted interaction metric of each vendor with the customer by, for each vendor, determining a respective length of a vector having coordinates defined by the respective weighted differences between the respective customer preference index values of the customer and the respective interaction index values of the vendor; and -3-Application No.: 16/890,371 Attorney Docket No.: 00212-0122-00000a listing of the plurality of vendors, arranged based on relative values of the respective predicted interaction metric. Further, Claim 20 recite  the respective customer preference index values define coordinates of the preference profile of the customer in a multi-dimensional space, each axis in the multi-dimensional space corresponding to a respective one of the qualities in the predetermined set of qualities; the respective interaction index values define coordinates of the interaction profiles of the one or more vendors in the multi-dimensional space; and the comparing of the preference profile of the customer with the interaction profiles of the at least the portion of the one or more vendors is based on relative positions of the coordinates of the preference profile of the customer and of the coordinates of the interaction profiles of the at least the portion of the one or more vendors in the multi-dimensional space” 
Under step 2A-Prong One (part of Mayo test), here, the claimed invention in claims are directed to non-statutory subject matter because the claims(s) as a whole, considering all claim elements both individually and in combination, do not amount to significantly more than an abstract idea, and thus, the claims are directed to an abstract idea under the first prong of Step 2A.  the claims are directed to identifying a plurality of vendors that satisfy at least a portion of the transaction criteria based on different data which considered concepts performed in the human mind (including an observation, evaluation, judgment, opinion) under mental processes. The claims are directed to displaying a list of vendors for a customer which covers commercial or legal interactions (including agreements in the form of contract; legal obligations; advertising, marketing or sales activities or behaviors; business relations), under “method of organizing human activity”. Accordingly, the claims recite an abstract idea.
In prong two of step 2A, an evaluation is made whether a claim recites any additional element, or combination of additional element, that integrate the exception into a practical application of that exception. An “additional element” is an element that is recited in the claim in addition to (beyond) the judicial exception (i.e., an element/limitation that sets forth an abstract idea is not an additional element). The phrase “integration into a practical application” is defined as requiring an additional element or a combination of additional elements in the claim to apply, rely on, or use exception, such that it is more than a drafting effort designed to monopolize the exception. 
The claims recites the additional limitation “a system”, “a memory storing instruction”, “processor”, “customer device” and “displayed interface” are recited in a high level of generality and recited as performing generic computer functions routinely used in computer applications. Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, e.g., a limitation indicating that a particular function such as creating and maintaining electronic records is performed by a computer, as discussed in Alice Corp. 134 S. Ct, at 2360,110 USPQ2d at 1984 (see MPEP 2106.05(f). The additional elements of a “machine learning model”. This language merely requires execution of an algorithm that can be performed by a generic computer component and provides no detail regarding the operation of that algorithm. As such, the claim requirement amounts to mere instructions to implement the abstract idea on a computer, and, therefore, is not sufficient to make the claim patent eligible. See Alice, 573 U.S. at 226 (determining that the claim limitations “data processing system,” “communications controller,” and “data storage unit” were generic computer components that amounted to mere instructions to implement the abstract idea on a computer); October 2019 Guidance Update at 11–12 (recitation of generic computer limitations for implementing the abstract idea “would not be sufficient to demonstrate integration of a judicial exception into a practical application”). Such a generic recitation of “machine learning” is insufficient to show a practical application of the recited abstract idea. All of these additional elements are not significantly more because these, again, are merely the software and/or hardware components used to implement the abstract idea on a general purpose computer. 

The use of generic computer component to “…receive data … perform analysis … receive request …. Determine a respective predicted interaction metric …. And list a plurality of vendors” does not impose any meaningful limit on the computer implementation of the abstract idea. Thus, taken alone, the additional elements do not amount to significantly more than the above identified judicial exception (the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation. 

The Examiner has therefore determined that the additional elements, or combination of additional elements, do not integrate the abstract idea into a practical application. Accordingly, the claim(s) is/are directed to an abstract idea (step 2A-prong two: NO). 
Further, with regard to mining (i.e., searching over a network), receiving, processing, storing data, and parsing (i.e. extract, transform data), the courts have recognized the following computer functions as well-understood, routing, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity (i.e. “receiving, processing, transmitting, storing data”, etc.) are well-understood, routine, etc. (MPEP 2106.05(d))

The Alice framework, step 2B (Part 2 of Mayo) determine if the claim is sufficient to ensure that the claim amounts to “significantly more” than the abstract idea itself. These additional elements recite conventional computer components and conventional functions of: 
Claims 1, 10, and 20 does not include my limitations amounting to significantly more than the abstract idea, along. Claims 1, 10, and 20 includes various elements that are not directed to the abstract idea. These elements include “a system”, “a memory storing instruction”, “processor”, “customer device” and “displayed interface”
Examiner asserts that “a system”, “a memory storing instruction”, “processor”, “customer device” and “displayed interface” are a generic computing element performing generic computing functions. (See MPEP 2106.05(f))

Therefore, the claims at issue do not require any nonconventional computer, network, or display components, or even a “non-conventional and non-generic arrangement of know, conventional pieces,” but merely call for performance of the claimed on a set of generic computer components” and display devices. 

In addition, [0019], of the specifications detail any combination of a generic computer system program to perform the method. Generically recited computer elements do not add a meaningful limitation to the abstract idea because the Alice decision noted that generic structures that merely apply abstract ideas are not significantly more than the abstract ideas.


Response to Argument under 35 USC 102/103: 
Applicants argue (pages 16-17 of the remarks): 
Ghorbani does not disclose or suggest determining sentiments for a plurality of different qualities, let alone the particular qualities recited in claim 20. And, while Ghorbani may disclose matching relevant reviews to a user based on various attributes (see, e.g., paragraphs [0128][0133] of Ghorbani), Ghorbani does not disclose or suggest determining separate sentiments for each of such attributes.
Examiner respectfully disagree: 
Applicant is reminded that claims must be given their broadest reasonable interpretation. Referring back to applicant specification with regard to a particular quality, in [0035], the predetermined set of qualities may include, but are not limited to, one or more of transaction speed, level of human interaction, level of haggling, level of detail in negotiations, level of vendor friendliness, a level of formality in negotiations, an amount of technology used in interactions, purchase price, difference between advertised and purchase prices, involvement of a type of employee such as manager or trainee or the like, or involvement of a particular employee at a vendor. Other qualities also may be used in various embodiments.  Ghorbani disclose in [0038], a merchant may be more than individuals …. Reference to merchants … group of companies, corporations, computing entities”. Ghorbani [0163], “the displayed keywords may be associated with the reviews that have been rated (e.g., based on community feedback) as being the most helpful. Fig. 13 display qualities which include transaction speed “slow service 15), level of vendor friendliness “friendly 22”, etc.” 
With regard to determining a respective customer preference index value for each of a plurality of qualities, referring back to applicant specification with regard to index value, in [0053], “a scale 1-10 …. User reviews generally include one or more of text or rating, e.g., a score, a number of start, etc. Ghorbani disclose in fig. 13 [0077], “a sentiment analyzer 346”. Ghorbani [0103], “the sentiment analyzer ….. the review content 312 may include a quantitative indicator (e.g., a start rating or a score out of five)”. Ghorbani [0118], “at 908, sentiment analysis may be performed (e.g., using the sentiment analyzer”. Ghorbani [0009], “cause the system to determine a match between a customer attribute in a first customer profile and the at least one attribute”. Ghorbani [0128-0133], “sorted and ordered to reflect how closely each search result matches the search query (e.g., based on number of matched keywords” ….. assigning a numerical value to each attribute (e.g., height, shoe size, age, income, etc.) and representing the reviewer vector and customer as respective vectors of numbers … to arrive at a numerical value representing the similarity between the reviewer and the customer (e.g., a correlation value of 1 may represent 100% similarity”. Ghorbani [0153], “the recommendation may be further sorted based on how strongly each attributes correlates with positive reviews”. Also, see [0050] of Ghorbani. Regardless, in order to advance the prosecution of this application, L’Huillier is introduced to teach the feature of the sentiment and the user interface. 


	Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 6, 8-10, 12-14, and 18 are directed towards a method, claims 20, and 24 are directed to a system, which are among the statutory categories of invention. 

Claims 1, 6, 8-10, 12-14, 18, 20, and 24 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. Claims 1, 6, 8-10, 12-14, 18, 20, and 24 are directed to a judicial exception (i.e., a law of nature, natural phenomenon, or abstract idea) without significantly more.

PART I. 2A-PRONG ONE (IDENTIFY THE ABSTRACT IDEAS)
The Alice framework, steps 2A-Prong One (part 1 of Mayo Test), here, the claims are analyzed to determine if the claims are directed to a judicial exception. MPEP 2106.04(a). In determining, whether the claims are directed to a judicial exception, the claims are analyzed to evaluate whether the claims recite a judicial exception (Prong One of Step 2A), and whether the claims recite additional elements that integrate the judicial exception into a practical application (Prong Two of Step 2A). See 2019 Revised Patent Subject Matter Eligibility Guidance (“PEG” 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50-57 (Jan. 7, 2019)).
Independent Claims 1, 10, and 20 the claims, when “taken as a whole,” are directed to the abstract idea and substantially recite the limitations: A computer-implemented method, including: determining a vendor interaction preference profile of a customer by: including one or more vendor reviews authored by the customer; a first content analysis on the one or more vendor reviews to associate at least one of the one or more vendor reviews with at least one quality in a predetermined set of qualities, the predetermined set of qualities including two or more of a transaction speed, a level of human interaction, a level of haggling, a level of detail in negotiations, a level of vendor friendliness, a level of formality in negotiations, an amount of technology used in interactions, an involvement of a particular type of employee, or involvement of a particular employee; a first sentiment analysis  on the at least one vendor review associated with the at least one quality to determine a respective customer preference index value for each quality in the predetermined set of qualities; and based on the first sentiment analysis , determining a respective preference weight value of the customer for each quality of the predetermined set of qualities such that the vendor interaction preference profile of the customer includes a -2-Application No.: 16/890,371Attorney Docket No.: 00212-0122-00000respective customer preference index value and a respective preference weight value for each quality in the predetermined set of qualities;  a request from a customer associated with the customer, the request including transaction criteria for purchase of an item; identifying a plurality of vendors that satisfy at least a portion of the transaction criteria; comparing the vendor interaction preference profile of the customer with a respective interaction profile of each of the plurality of vendors, wherein: the interaction profile of each vendor includes a respective interaction index value for each quality in the predetermined set of qualities; and the comparing includes, for each quality of the predetermined set of qualities: determining a respective difference between the respective customer preference index value and the respective interaction index value; and determining a respective weighted difference by applying the respective preference weight value of the customer to the determined respective difference;  determining a respective predicted interaction metric of each vendor with the customer by, for each vendor, determining a respective length of a vector having coordinates defined by the respective weighted differences between the respective customer preference index values of the customer and the respective interaction index values of the vendor; and -3-Application No.: 16/890,371 Attorney Docket No.: 00212-0122-00000a listing of the plurality of vendors, arranged based on relative values of the respective predicted interaction metric. Further, Claim 20 recite  the respective customer preference index values define coordinates of the preference profile of the customer in a multi-dimensional space, each axis in the multi-dimensional space corresponding to a respective one of the qualities in the predetermined set of qualities; the respective interaction index values define coordinates of the interaction profiles of the one or more vendors in the multi-dimensional space; and the comparing of the preference profile of the customer with the interaction profiles of the at least the portion of the one or more vendors is based on relative positions of the coordinates of the preference profile of the customer and of the coordinates of the interaction profiles of the at least the portion of the one or more vendors in the multi-dimensional space; 
Under step 2A-Prong One (part of Mayo test), here, the claimed invention in claims are directed to non-statutory subject matter because the claims(s) as a whole, considering all claim elements both individually and in combination, do not amount to significantly more than an abstract idea, and thus, the claims are directed to an abstract idea under the first prong of Step 2A.  the claims are directed to identifying a plurality of vendors that satisfy at least a portion of the transaction criteria based on different data which considered concepts performed in the human mind (including an observation, evaluation, judgment, opinion) under mental processes. The claims are directed to displaying a list of vendors for a customer which covers commercial or legal interactions (including agreements in the form of contract; legal obligations; advertising, marketing or sales activities or behaviors; business relations), under “method of organizing human activity”. Accordingly, the claims recite an abstract idea.
Part I. 2A-PRONG TWO (ADDITIONAL ELEMENTS THAT INTEGRATE THE JUDICIAL EXCEPTION INTO A PRACTICAL APPLICATION)

Under step 2A-Prong two (part 1 of Mayo test), this judicial exception is not integrated into a practical application under the second prong of Step 2A. In particular, the claims recite the additional elements beyond the recited abstract idea, “a system”, “a memory storing instruction”, “processor”, and “displayed interface”. Further, pursuant to the broadest reasonable interpretation, as an ordered combination, each of the additional elements are computing elements recited at high level of generality implementing the abstract idea, and thus, are no more than applying the abstract idea with generic computer components. Those additional elements are recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using computer component, or merely uses a computer as a tool to perform an abstract idea see MPEP 2106.05(f). Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claims are directed to an abstract idea with no significantly more elements. 

The additional elements of a “machine learning model”. This language merely requires execution of an algorithm that can be performed by a generic computer component and provides no detail regarding the operation of that algorithm. As such, the claim requirement amounts to mere instructions to implement the abstract idea on a computer, and, therefore, is not sufficient to make the claim patent eligible. See Alice, 573 U.S. at 226 (determining that the claim limitations were generic computer components that amounted to mere instructions to implement the abstract idea on a computer); October 2019 Guidance Update at 11–12 (recitation of generic computer limitations for implementing the abstract idea “would not be sufficient to demonstrate integration of a judicial exception into a practical application”). Such a generic recitation of “machine learning” is insufficient to show a practical application of the recited abstract idea. All of these additional elements are not significantly more because these, again, are merely the software and/or hardware components used to implement the abstract idea on a general purpose computer.

As a result, examiner asserts that claims 6, 8-9, 12-14, 18, and 24 are similarly directed to the abstract idea. Since these claims are directed to an abstract idea, the office must determine whether the remaining limitation “do significantly more” than describe the abstract idea. 

PART III. DETERMINE WHETHER ANY ELEMENT, OR COMBINATION, AMOUNT TO “SIGNIFICANTLY MORE” THAN THE ABSTRACT IDEA ITSELF
The Alice framework, we turn to step 2B (Part 2 of Mayo) to determine if the claim is sufficient to ensure that the claim amounts to “significantly more” than the abstract idea itself. These additional elements recite conventional computer components and conventional functions of: 
Claims 1, 10, and 20 does not include my limitations amounting to significantly more than the abstract idea, along. Claims 1, 10, and 20 includes various elements that are not directed to the abstract idea. These elements include “a system”, “a memory storing instruction”, “processor”, “customer device” and “displayed interface”.
Examiner asserts that “a system”, “a memory storing instruction”, “customer device”, “processor”, and “displayed interface” are a generic computing element performing generic computing functions. 

Therefore, the claims at issue do not require any nonconventional computer, network, or display components, or even a “non-conventional and non-generic arrangement of know, conventional pieces,” but merely call for performance of the claimed on a set of generic computer components” and display devices. 

In addition, [0019], of the specifications detail any combination of a generic computer system program to perform the method. Generically recited computer elements do not add a meaningful limitation to the abstract idea because the Alice decision noted that generic structures that merely apply abstract ideas are not significantly more than the abstract ideas.

The computing elements with a computing device is recited at high level of generality (e.g. a generic device performing a generic computer function of processing data). Thus, this step is no more than mere instructions to apply the exception on a generic computer. In addition, using a processor to process data has been well-understood routing, conventional activity in the industry for many years. 

Generic computer features, such as system or storage, do not amount to significantly more than the abstract idea. These limitations merely describe implementation for the invention using elements of a general-purpose system, which is not sufficient to amount to significantly more. See, e.g., Alice Corp., 134 S. Ct. 2347, 110 USPQ2d 1976; Versata Dev. Group, Inc. v. SAP Am. Inc., 793 F .3d 1306, 1334, 115 USPQ2d 1681, 1791 (Federal Circuit 2015). 

Claims 6, 8-9, 12-14, 18, and 24 are rejected as ineligible subject matter under 35 U.S.C. 101 based on a rationale similar to independent claims 1, 10, and 20. The dependent claims further limit the abstract idea without adding significantly more. Accordingly, the Examiner concludes that there are no meaningful limitations in the claims that transform the judicial exception into a patent eligible application such that the claim amounts to significantly more than the judicial exception itself. Further, Examiner notes that the addition limitations, when considered as an ordered combination, add nothing that is not already present when looking at the additional elements individually. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Ghorbani et al. US 2021/0133848 (hereinafter Ghorbani) in view of L’Huillier US 10,977,667 (hereinafter L’Huillier). 
Regarding Claim 20: 
 A system, comprising:
 a memory storing instructions and a machine learning model; (Ghorbani [0089-0090], “machine learning”) and 
at least one processor executing the instructions to perform a process including using the machine learning model to perform operations, including: determining an interaction profile of a plurality vendors by: generating vendor profile data that includes a respective one or more user reviews authored by one or more users for each vendor of the plurality vendors; (Ghorbani [0005], “keywords that are extracted from customer generated reviews”. Ghorbani [0115-0116], “at 902, a review is received (e.g., submitted via a reviewer’s electronic device 150). The review is stored”.)
for each vendor of the plurality of vendors, performing a first content analysis process on the respective one or more reviews to associate at least one of the one or more user reviews with at least one quality in a predetermined set of qualities, (Ghorbani [0006], “keyword are extracted from reviews and used to supplement search results for a search query”. Ghorbani [0014], “extracted one or more keywords associated with each stored review … perform text analysis on the textual component to extract the one or more keywords”. Also, see [0077] & [0117]) the predetermined set of qualities including two or more of a transaction speed, a level of human interaction, a level of haggling, a level of detail in negotiations, a level of vendor friendliness, a level of formality in negotiations, an amount of technology used in interactions, an involvement of a particular type of employee, or involvement of a particular employee; and (Ghorbani [0163], “the displayed keywords may be associated with the reviews that have been rated (e.g., based on community feedback) as being the most helpful. Fig. 13 display qualities which include transaction speed “slow service 15), level of vendor friendliness “friendly 22”, etc.”)
for each vendor of plurality vendors, performing a first sentiment analysis process on the at least one user review associated with at least one quality, such that a respective sentiment interaction index value is determined for each quality in the predetermined set of qualities; and (Ghorbani disclose in [0038], a merchant may be more than individuals …. Reference to merchants … group of companies, corporations, computing entities”. Ghorbani [0077], “a sentiment analyzer 346”. Ghorbani [0103], “the sentiment analyzer ….. the review content 312 may include a quantitative indicator (e.g., a start rating or a score out of five)”. Ghorbani [0118], “at 908, sentiment analysis may be performed (e.g., using the sentiment analyzer”.)
in response to receiving a request from a customer device associated with a customer: determining an interaction preference profile of the customer by: 47Attorney Docket No.: 00212-0122-00000 Client Ref. 5813 generating customer profile data that includes one or more vendor reviews authored by the customer; performing a second content analysis process on the one or more vendor reviews to associate at least one of the one or more vendor reviews with at least one quality in the predetermined set of qualities; and (Ghorbani [0006], “keyword are extracted from reviews and used to supplement search results for a search query”. Ghorbani [0014], “extracted one or more keywords associated with each stored review … perform text analysis on the textual component to extract the one or more keywords”. Also, see [0077] & [0117]. Ghorbani [0128-0133], “sorted and ordered to reflect how closely each search result matches the search query (e.g., based on number of matched keywords” ….. assigning a numerical value to each attribute (e.g., height, shoe size, age, income, etc.) and representing the reviewer and customer as respective vectors of numbers … to arrive at a numerical value representing the similarity between the reviewer and the customer (e.g., a correlation value of 1 may represent 100% similarity”. Ghorbani [0153], “the recommendation may be further sorted based on how strongly each attributes correlates with positive reviews”. Also, see [0038], [0078, and [0123-0124])
performing a second sentiment analysis process on the at least one vendor review associated with at least one quality, such that a respective customer preference sentiment index value is determined for each quality in the predetermined set of qualities; (Ghorbani [0077], “a sentiment analyzer 346”. Ghorbani [0103], “the sentiment analyzer ….. the review content 312 may include a quantitative indicator (e.g., a start rating or a score out of five)”. Ghorbani [0118], “at 908, sentiment analysis may be performed (e.g., using the sentiment analyzer”.)
comparing the preference profile of the customer with the interaction profiles of at least a portion of the plurality vendors, wherein: the respective customer preference sentiment index values define coordinates of the preference profile of the customer in a multi-dimensional space, each axis in the multi-dimensional space corresponding to a respective one of the qualities in the predetermined set of qualities; the respective interaction sentiment index values define coordinates of the interaction profiles of the plurality vendors in the multi-dimensional space; and the comparing of the preference profile of the customer with the interaction profiles of the at least the portion of the plurality vendors is based on relative positions of the coordinates of the preference profile of the customer and of the coordinates of the interaction profiles of the at least the portion of the plurality vendors in the multi-dimensional space; (Ghorbani [0077], “a sentiment analyzer 346”. Ghorbani [0103], “the sentiment analyzer ….. the review content 312 may include a quantitative indicator (e.g., a start rating or a score out of five)”. Ghorbani [0118], “at 908, sentiment analysis may be performed (e.g., using the sentiment analyzer”. Ghorbani [0130], “if the number of matching attributes between the reviewer and the customer is insufficient (e.g., below a predefined threshold number, such as requiring at least three matching attributes, or the key attribute does not match, even if other attributes match)”. Ghorbani [0128-0133], “sorted and ordered to reflect how closely each search result matches the search query (e.g., based on number of matched keywords” ….. assigning a numerical value to each attribute (e.g., height, shoe size, age, income, etc.) and representing the reviewer and customer as respective vectors of numbers … to arrive at a numerical value representing the similarity between the reviewer and the customer (e.g., a correlation value of 1 may represent 100% similarity”. Ghorbani [0153], “the recommendation may be further sorted based on how strongly each attributes correlates with positive reviews”. Examiner Note: each vector is a dimension in multi-dimensional space”.)  based on the comparing of the preference profile of the customer with the interaction profiles of the at least the portion of the plurality vendors, determining a respective predicted interaction metric of each of the at least the portion of the plurality vendors with the customer; and (Ghorbani [0009], “cause the system to determine a match between a customer attribute in a first customer profile and the at least one attribute”. Ghorbani [0128-0133], “sorted and ordered to reflect how closely each search result matches the search query (e.g., based on number of matched keywords” ….. assigning a numerical value to each attribute (e.g., height, shoe size, age, income, etc.) and representing the reviewer and customer as respective vectors of numbers … to arrive at a numerical value representing the similarity between the reviewer and the customer (e.g., a correlation value of 1 may represent 100% similarity”. Ghorbani [0153], “the recommendation may be further sorted based on how strongly each attributes correlates with positive reviews”.)  
causing the customer device to arrange, on [[a user interface output by the customer device, a listing of the plurality of vendors]] based on relative values of the respective predicted interaction metric. (Ghorbani [0009], “generate a set of recommendations to be presented, via a customer electronic device, to a customer associated with the first customer profile, the set of recommendations including the merchant offering associated with at least one attribute”. Ghorbani [0151], “various techniques for generating recommendations to a customer may be used, including rules-based techniques, statistical techniques and machine learning based techniques”. Examiner Note: fig. 13 of Ghorbani display interaction metric”.) but, specifically fails to disclose a user interface output by the customer device, a listing of the plurality of vendors 
L’Huillier teaches the following limitations: 
causing the customer device to arrange, on a user interface output by the customer device, a listing of the plurality of vendors based on relative values of the respective predicted interaction metric. (L’Huiller Col. 4, “cost effectiveness (e.g., attribute “value for money”” … qualify of customer service (e.g., attribute descriptor “customer service”). L’Huiller Col. 8, “in step 708, the attributes descriptors of interest determined in step 704 may be matched to attribute descriptors in the database accessed in step 706, and corresponding commercial entities or items may be identified in the database. Only those commercial entities/items that have sentiment score for the attribute descriptors of interest above a predetermined threshold may be identified or selected for display in step 710 …. In step 710, a display of the commercial entities or items on the consumer computing device may be ranked based on the sentiment scores for the attribute descriptor of interest”.) 

			It would have been obvious to one of ordinary skill in the art as of the effective filling date of the claimed invention to modify the system of Ghorbani, to include the feature of displaying information on a customer device, as taught by L’Huiller, in order to display a plurality of vendors on the customer computing device based on the sentiment scores (L’Huiller Col. 8). Also, it will improve sales, evaluation of customer behavior, marketing and sales modeling. 
	 

Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Ghorbani et al. US 2021/0133848 (hereinafter Ghorbani) in view of L’Huillier US 10,977,667 (hereinafter L’Huillier) in view of Hsu et al. US 2018/0047071 (hereinafter Hsu). 
Regarding Claim 24: 
(New) Ghorbani disclose the system of claim 23, 
Ghorbani further teach wherein the comparing of the preference profile of the customer with the interaction profiles of the at least the portion of the plurality vendors (Ghorbani [0009], “cause the system to determine a match between a customer attribute in a first customer profile and the at least one attribute”. Ghorbani disclose in [0038], a merchant may be more than individuals …. Reference to merchants … group of companies, corporations, computing entities”. Ghorbani [0128-0133], “sorted and ordered to reflect how closely each search result matches the search query (e.g., based on number of matched keywords” ….. assigning a numerical value to each attribute (e.g., height, shoe size, age, income, etc.) and representing the reviewer and customer as respective vectors of numbers … to arrive at a numerical value representing the similarity between the reviewer and the customer (e.g., a correlation value of 1 may represent 100% similarity”. Ghorbani [0153], “the recommendation may be further sorted based on how strongly each attributes correlates with positive reviews”.)   includes a [NLP techniques, rules based analysis, statistical analysis, machine learning based techniques (supervises or unsupervised)] (Ghorbani [0090],” NLP techniques, rules based analysis, statistical analysis, machine learning based techniques (supervises or unsupervised) but, specifically fails to disclose includes a nearest neighbor analysis.
However, Hsu teaches the following limitation: 
a nearest neighbor analysis (Hsu predict the aggregate value generated by analysis system based on future reviews … nearest neighbors”. Also, see Hsu [0212])
It would have been obvious to one of ordinary skill in the art as of the effective filling date of the claimed invention to modify the system of Ghorbani to include the feature of the nearest neighbor analysis, as taught by Hsu, in order to allow the system to compare the interaction using the nearest neighbor analysis, and to predict the aggregate sentiment value generated by the analysis system based on review (Hsu [0212]).
Allowable Subject Matter
Claims 1, 6, 8-10, 12-14, and 18 are objected to as being dependent upon a rejected based claim, but would be allowable if the independent claims were amended in such a way as to overcome the current rejection(s). 
Regarding the 35 USC 103 rejection, No art rejections has been put forth in the rejection. 
Closest prior art to the invention include Ghorbani et al. US 2021/0133848 (hereinafter Ghorbani), Li, Gang, et al. "Discovering the hotel selection preferences of Hong Kong inbound travelers using the Choquet Integral." Tourism Management 36 (2013): 321-330, and D’Haen, Jeroen, and Dirk Van den Poel. "Model-supported business-to-business prospect prediction based on an iterative customer acquisition framework." Industrial Marketing Management 42.4 (2013): 544-551 None of the prior art of record, taken individually or in combination, teach, inter alia, teaches the claimed invention as detailed in independent claims, “based on the first sentiment analysis process, determining a respective preference weight value of the customer for each quality of the predetermined set of qualities such that the vendor interaction preference profile of the customer includes a -2-Application No.: 16/890,371 Attorney Docket No.: 00212-0122-00000 respective customer preference index value and a respective preference weight value for each quality in the predetermined set of qualities; the comparing includes, for each quality of the predetermined set of qualities: determining a respective difference between the respective customer preference index value and the respective interaction index value; and determining a respective weighted difference by applying the respective preference weight value of the customer to the determined respective difference; determining a respective predicted interaction metric of each vendor with the customer by, for each vendor, determining a respective length of a vector having coordinates defined by the respective weighted differences between the respective customer preference index values of the customer and the respective interaction index values of the vendor.  Wherein the novelty of the claimed invention is in the combination of limitations and not in any single limitation.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Krasadakis US 2018/0144064: closed-loop natural language query pre-processor and response synthesizer architecture. 
Ghoshal et al. US 2018/0182001: product review platform based on social connections. 
Casalino et al. US 2020/0151777: review response generation and review sentiment analysis. 
L’Huillier US 10,977,667: method and system for programmatic analysis of consumer sentiment with regard to attribute descriptors. 
Schafer, J. Ben, Joseph A. Konstan, and John Riedl. "E-commerce recommendation applications." Data mining and knowledge discovery 5.1 (2001): 115-153. 
Hussain, Walayat, et al. "Formulating and managing viable SLAs in cloud computing from a small to medium service provider's viewpoint: A state-of-the-art review." Information Systems 71 (2017): 240-259.
D’Haen, Jeroen, and Dirk Van den Poel. "Model-supported business-to-business prospect prediction based on an iterative customer acquisition framework." Industrial Marketing Management 42.4 (2013): 544-551.
Bentubo et al. US 11,144,983: Systems and methods for computer generated recommendations with improved accuracy and relevance. 
Treiser US 11,100,523: Determining relationship values. 
Davar et al. US 2018/0158004: Requesting information from organizations. 
Pan et al. US 2016/0267377: Review sentiment analysis. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAMZEH OBAID whose telephone number is (313)446-4941. The examiner can normally be reached M-F 8 am-5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patricia Munson can be reached on (571) 270-5396. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HAMZEH OBAID/Examiner, Art Unit 3623                                                                                                                                                                                                        /PATRICIA H MUNSON/Supervisory Patent Examiner, Art Unit 3624